Citation Nr: 9925695	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-42 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether or not the appellant's income for purposes of VA 
nonservice-connected death pension exceeds the income limit 
set by law.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran's served on active duty from April 1945 to 
December 1946.  Subsequent periods of active duty are also 
reflected in the record.  He died in June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision by the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to 
nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  The veteran served on active duty from April 1945 to 
December 1946.

2.  The appellant filed a new claim for improved death 
pension benefits in September 1995.

3.  The appellant's annual income between 1994 and 1998 was 
as follows:  $6,864 from September 1, 1994; $7,488 from 
December 1, 1994; $12,144 from January 1, 1995; $12, 456 from 
December 1, 1995; $10, 464 from January 1, 1996; $11, 252 
from December 1, 1996, $11,478 from January 1, 1997; $12, 022 
from December 1, 1997; $9, 942 from January 1, 1998; $10, 288 
from December 1, 1998.  



CONCLUSION OF LAW

The appellant's countable income exceeds the maximum annual 
rate of improved death pension for a surviving spouse with a 
dependent.  38 U.S.C.A. §§ 1541, 1542, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice connected) death pension if the veteran 
had qualifying service or at the time of death was receiving 
or entitled to receive non-service-connected pension.  
38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 
3.3(b)(4)(1998).  Improved death pension benefits shall be 
paid at the maximum annual rate reduced by the amount of 
annual income received by the surviving spouse and any 
dependent children.  38 U.S.C.A. § 1541(b), (c); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5). 

Payments of any kind from any source shall be counted as 
income during the twelve month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  
Exclusions from the surviving spouse's countable income for 
the purpose of determining entitlement to improved death 
pension include unreimbursed medical expenses paid by a 
surviving spouse to the extent that such amounts exceed 5 
percent of the maximum annual pension rate payable to the 
surviving spouse during the 12 month annualization period in 
which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(3).  Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272 (1998) and is therefore 
included as countable income.

The term "surviving spouse's annual income" includes the 
surviving spouse's annual income and the annual income of 
each child of the veteran in the custody of the surviving 
spouse to the extent that such child's income is reasonably 
available to or for the surviving spouse, unless in the 
judgment of the VA to do so would work a hardship on the 
surviving spouse.  There is a rebuttable presumption that all 
of such a child's income is available  to or for the 
surviving spouse.  38 C.F.R. § 3.23(d)(6).

"Hardship" exists when annual expenses necessary for 
reasonable family maintenance, including expenses for basic 
necessities and other expenses necessary to support a 
reasonable quality of life, exceed income.  38 C.F.R. 
§ 3.23(d)(6).  "Expenses necessary for reasonable family 
maintenance" include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support a 
reasonable quality of life.  38 C.F.R. § 3.23(d)(6).   

When hardship is established under 38 C.F.R. § 3.23(d)(6), 
there shall be excluded from the available income of any 
child or children an amount equal to the amount by which 
annual expenses necessary for reasonable maintenance exceed 
the sum of countable annual income plus VA pension 
entitlement computed without consideration of this exclusion.  
The amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
annual income of the veteran or surviving spouse.  38 C.F.R. 
§ 3.272(m).


The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices'' section of 
the Federal Register.  38 C.F.R. § 3.23(a) (1998). 

Factual Background

The veteran and the appellant were married in November 1964.  
In March 1991, their daughter was found by the RO to be 
permanently incapable of self-support by reason of mental 
disability.

A certificate of death shows that the veteran died on June [redacted] 
1993.  At the time, he was in receipt of nonservice-connected 
pension benefits.

In July 1994, the appellant filed a claim of entitlement to 
nonservice-connected death benefits.  In August 1994, the RO 
denied this claim, finding that her annual income exceeded 
that maximum rate allowed under law.

In September 1994, the appellant submitted an Improved 
Eligibility Verification Report (VA Form 21- 0519-1) and an 
Application for Exclusion of Children's Income (VA Form 21-
0571).  She contended that she should be entitled to a 
"hardship exclusion" due to the cost of her child's medical 
expenses.  Later in September 1994, the RO granted her claim 
of entitlement to nonservice-connected death pension 
benefits.  The RO also granted a hardship exclusion from her 
child's income based on claimed family expenses of 
$15,252.00, which exceeded the appellant's annual income at 
the time.

In September 1995, the appellant submitted updated VA Forms 
21-0519-1 and 21-0571.  She reported a monthly income of 
$505.00 for herself from Social Security benefits.  She also 
reported a monthly income of $497.00 for her daughter, also 
from Social Security benefits.

In March 1996, the veteran was notified of the denial of 
nonservice-connected pension benefits based on excessive 
income.  The RO determined that the appellant's income 
exceeded the then statutory maximum of $6,863.00.  The 
appellant subsequently appealed the RO's determination.  In a 
June 1996 Notice of Disagreement, she contended that she 
should be awarded benefits because a "hardship" exists.  
She indicated that her child was gravely ill and hospitalized 
frequently.

In July 1996, the RO issued a Statement of the Case in which 
it continued to deny the appellant's claim of entitlement to 
nonservice-connected death pension benefits.  The RO 
determined that because the appellant's countable income 
exceeded her reported expenses, she did not qualify for 
"hardship" under the requirements of 38 C.F.R. 
§ 2.23(d)(6).  In her September 1996 Substantive Appeal (VA 
Form 9), the appellant contended that her reported medical 
expenses should be included as part of her total monthly 
expenses because they are "ongoing and continuous."  She 
contended that her monthly expenses, including medical 
expenses, were $1,033, which was higher than her monthly 
income of $1,022.  She also contended that her medical 
expenses had since increased beyond the amount she had 
reported in 1995.

In May 1998, the RO requested that the appellant complete 
additional VA Forms 21-0571 and Medical Expense Reports (VA 
Form 21-8416) for the years 1994, 1995, 1996, 1997, and 1998.  
The appellant subsequently returned the completed forms, 
which listed her average monthly expenses for each of the 
requested years.  Her total reported expenses calculated on 
an annual basis were as follows: $16,800 from September 1, 
1994; $16,800 from December 1, 1994; $12,129 from January 1, 
1995; $12,129 from December 1, 1995; $13,560 from January 1, 
1996; $13,560 from December 1, 1996, $13,320 from January 1, 
1997; $13,320 from December 1, 1997; $15,072 from January 1, 
1998; $15,072 from December 1, 1998.  (These dates correspond 
either to increases in the appellant's Social Security 
benefits or increases in the maximum annual rates of VA 
improved pension).

The appellant also reported medical expenses, which 
calculated on an annual basis were as follows: $2110.00 from 
September 1, 1994; $2,110 from December 1, 1994; $486.21 from 
January 1, 1995; $486.21 from December 1, 1995; $806.00 from 
January 1, 1996; $806.00 from December1, 1996, $813.00 from 
January 1, 1997; $813.00 from December 1, 1997; $977.00 from 
January 1, 1998; $977.00 from December 1, 1998.  

In March 1999, a Supplemental Statement of the Case was 
issued in which the RO continued to deny her claim of 
entitlement to nonservice-connected pension.  The RO 
determined that the veteran's total income for the periods 
between 1994 and 1998 were as follows:  $6,864.00 from 
September 1, 1994; $7,488 from December 1, 1994; $12,144 from 
January 1, 1995; $12,456 from December 1, 1995; $10, 464 from 
January 1, 1996; $11, 252 from December1, 1996, $11,478 from 
January 1, 1997; $12,022 from December 1, 1997; $9,942 from 
January 1, 1998; $10,288 from December 1, 1998.  

The RO determined these figures by adding the total income of 
the appellant's and her daughter's Social Security benefits 
for each period, subtracting the reported medical expenses 
for each period, and then factoring in a hardship exclusion 
for each period under 38 C.F.R. § 3.272(m).  It appears that 
the RO granted a hardship exclusion under 38 C.F.R. 
§ 3.23(d)(6) and determined that even after applying the 
appropriate hardship exclusion under the guidelines of 
38 C.F.R. § 3.272(m), that the appellant's maximum income 
still exceeded the maximum annual rate set for each period.  

Analysis

Initially, the Board notes that the veteran's active service 
includes service of more than 90 days during a period of war.  
38 U.S.C.A. § 1521(j)(3).  Additionally, at the time of his 
death, he was in receipt of nonservice-connected pension 
benefits.  Thus, the appellant is entitled to VA improved 
death pension benefits if her income, which includes the 
income of her child under 38 C.F.R. § 3.23(b)(6), does not 
exceed the maximum annual rate.  Since any pension benefits 
payable are reduced by a surviving spouse's annual income 
under 38 U.S.C.A. § 1541, if the appellant's income exceeds 
the maximum annual rate of pension, the pension benefits that 
otherwise would be payable would be reduced to zero and 
pension benefits would not be payable.  

The issue presently before the Board is whether the 
appellant's annual income exceeds the maximum annual rate of 
pension.  The appellant advances several arguments in support 
of her contention it does not.  First, she contends that her 
daughter's income should be entitled to a hardship exclusion 
because her annual expenses exceed annual income.  Second, 
she contends that her annual medical expenses should be 
included in the amount considered necessary for reasonable 
annual maintenance, which would increase any amount excluded 
due to hardship.  Third, she contends that pension benefits 
should be granted due to the unusual hardship she and her 
child suffer due to her their financial situation and her 
child's mental disability.

Regarding the appellant's first contention, the Board notes 
that in the July 1996 Statement of the Case, the RO found 
that the appellant was not entitled to hardship exclusion 
based on her annual expenses.  However, in the March 1999 
Supplemental Statement of the Case, the RO appears to have 
granted a hardship exclusion for each period specified 
between September 1994 and December 1998.  As noted above, a 
"hardship" exists when annual expenses necessary for 
reasonable family maintenance, including expenses for basic 
necessities and other expenses necessary to support a 
reasonable quality of life, exceed income.  38 C.F.R. 
§ 3.23(d)(6).  

In the figures reported in her various financial statements, 
the appellant's reported annual expenses did exceed her 
reported income between September 1994 and December 1998.  
Thus, the Board finds that the RO was correct in granting a 
hardship exclusion under 38 C.F.R. § 3.23(d)(6).

As the appellant was entitled to a hardship exclusion, the RO 
then excluded from the appellant's total reported income an 
amount equal to the amount by which annual expenses reported 
for reasonable maintenance exceeded the sum of countable 
annual income, as required by 38 C.F.R. § 3.272(m).  However, 
despite application of the hardship exclusion to the child's 
income, and exclusion of medical expenses from the 
appellant's annual income, the appellant's income still 
exceeded the maximum income limit for a surviving spouse with 
one dependent child.  The Board notes that the maximum 
pension rates between September 1994 and December 1998 were 
as follows: $6,863.00 from September 1, 1994; $7,056.00 from 
December 1, 1994; $7,240 from December 1, 1995; $7,450.00 
from December 1, 1996; $7,607.00 from December 1,1997; $7,706 
from December 1, 1998.

Therefore, the Board finds that having taken into account the 
hardship exclusion provided for under 38 C.F.R. § 3.23(d)(6), 
the appellant's annual income still exceeds the maximum 
incomes for the periods in question.   Thus, although a 
hardship exclusion is granted, her claim for nonservice-
connected pension benefits still must be denied.

The appellant has also contended that her medical expenses 
should be considered part of her expenses necessary for 
reasonable family maintenance when determining whether these 
expenses exceed her annual income.  However, under 38 C.F.R. 
§ 3.272(m), the annual expenses necessary for reasonable 
family maintenance shall not include any expenses which were 
considered in determining the available income of the child 
or children or the countable income of the veteran or 
surviving spouse.

Under 38 C.F.R. § 272(g)(2), unreimbursed medical payments 
are excluded from a surviving spouse's annual income if they 
are paid for either the spouse or the veteran's child, and 
they are in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the spouse.  In this 
instance, the claimed medical expenses were on behalf of 
either the appellant or her child, and were in excess of 5 
percent of the maximum rates for the applicable periods.  
Thus, both the appellant's and her child's medical expenses 
were properly excluded from the appellant's annual income by 
the RO.  Furthermore, as they were already excluded from the 
appellant's annual income, these expenses could not again be 
considered in determining her annual expenses necessary for 
reasonable family maintenance.  38 C.F.R. § 3.272(m).

As for the veteran's third contention, the Board notes that 
the appellant advances what appears to be an equitable 
argument to the effect that she cannot exist on her current 
income without extreme financial hardship due to her child's 
handicap and the increased level of care required as a 
result.  However, while the Board sympathizes with the 
appellant's obviously difficult situation, it is without 
legal authority to grant benefits on an equitable basis.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).

The Board notes that in this respect the appellant's 
essentially equitable contention is similar to that in Cutler 
v. Derwinski, 2 Vet. App. 336 (1992).  Like in the instant 
case, appellant Cutler's income was deemed excessive for the 
purpose of receiving VA pension benefits.  Cutler invoked 
"the law of common sense, fairness and justice".  In 
response, the Court stated "[a]lthough appellant apparently 
believes that the statute and regulations would be 'fairer' 
if [they were interpreted his way], neither the Board of 
Veterans' Appeals or this Court can do other than apply the 
clear language of 38 U.S.C. § 1503 . . . ." 2 Vet. App. at 
338.  So it is in this case. 

For the reasons and bases discussed above, the Board finds 
that the appellant's claim lacks legal entitlement under the 
applicable law and regulations.  The Court has held that in a 
case where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied due to excessive income.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

